*563Opinion by
Dallingeh, J.
In accordance with stipulation of counsel koros {incense burners) composed in chief value of base metal, not plated, were held dutiable at 40 percent under paragraph 339, and koros (incense burners), lamp-stands, photo frames, pin trays, and puff boxes, plated with silver, were held dutiable at 50 percent under the same paragraph. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816) and Woolworth v. United States (T. D. 47857) cited.